Honorable Chet Brooks             Opinion No. H-1849
Chairman, Senate Committee on
  Human Resources                 Re: Requirement of indi-
Senate Chamber                    vidual metering in apartment
Austin, Texas 78711               buildings.

Dear Senator Brooks:

     You ask for a construction of article 1446d, V.T.C.S.,
enacted by the 65th Legislature.  Acts 1977, 65th Leg., ch. 353,
at 942. You ask whether section 2 of article 1446d precludes a
political subdivision from issuing a certificate of occupancy
after January 1, 1978, for an apartment building which is not
individually metered or submetered for electricity, where
the subdivision has issued a building permit for the building
prior to January 1, 1978. We understand that many apartment
buildings which do not have individual meters or submetering
are presently under construction or are substantially planned
and ready for application for a building permit but that the
construction will not be completed prior to January 1, 1978.

     Article 1446d applies to buildings containing more than
five units. Section 2 of the statute provides:

          After January 1, 1978, no incorporated
          city or town, including a home-rule city
          or other political subdivision of the
          state, may issue a permit, certificate, or
          other authorization for the construction
          or occupancy of a new apartment house or
          conversion to a condominium unless the
          construction plan provides for individual
          metering by the utility company or sub-
          metering by the owner of each dwelling
          unit for the measurement of the quantity
          of electricity, if any, consumed-by the-
          occupants within that dwelling unit.

(Emphasis added). Political subdivisions may issue building per-
mits for apartment buildings without individual meters or sub-
metering until January 1, 1978. You inquire whether such buildings



                            p. 4318
Honorable Chet Brooks             - Page 2   (H-1049)



would qualify for a certificate of occupancy upon       completion
after January 1, 1978.

     A building permit is issued upon the basis of plans which
indicate that a proposed building will comply with applicable
codes and regulations.   In our understanding a certificate of
occupancy merely certifies that the completed structure has in
fact so complied. People v. Auto Placement, Inc., 346 N.Y.S.2d
961 (N.Y. Dist. Ct. 1973). Article 1446d, section 2, focuses
on the requirement that "the construction plan . . . [provide]
for individual metering."   The usual time for review of the con-
struction plan is prior to issuance of the building permit. Once
a building permit is issued, article 1446d, in our opinion, con-
templates issuance of a certificate of occupancy on completion
in compliance with the building permit, even though completion
occurs after January 1, 1978. It would be inconsistent to per-
mit issuance of a building permit prior to January 1, 1978, on
the basis of a construction plan which does not provide for
individual metering, and then after January 1, 1978, refuse a
certificate of completion "unless the construction plan pro-
vides for individual metering."   Such a result would be contrary
to the rule that courts will not adopt an interpretation that
would lead to a contradiction.   Magnolia Petroleum Co. v. Walker,
83 S.W.2d 929 (Tex. 1935). This interpretation conforms to the
bill analysis prepared by the House Committee on Business and
Industry.

     In our opinion, article 1446d allows issuance of a certi-
ficate of occupancy after January 1, 1978, for buildings com-
pleted in accordance with building permits issued prior to that
date, even though they do not have individual metering or sub-
metering.  After January 1, 1978, a building permit for an
apartment may not be issued unless the construction plans pro-
vide for individual metering or submetering.  See generally
Annot., 49 A.L.R. 3d 13 (1973).

                        SUMMARY

          Section 2 of article 1446d does not pro-
          hibit the issuance of a certificate of
          occupancy for an apartment building which
          lacks individual meters or submetering
          and which is completed after January 1,
          1978, so long as a building permit has
          been issued for the building prior to
          January 1, 1978.




                           P. 4319
Honorable Chet Brooks        - Page 3 (H-1049)



                               ry truly yours,


                           Liz
                            L?%.Lz?&
                                n


                             ;TOHN L. HILL
                             Attorney General of Texas
APPROVED:




C. ROBERT HEATH, Chaidan
Opinion Committee

jst




                           p. 4320